t c memo united_states tax_court bruno bruhwiler petitioner v commissioner of internal revenue respondent docket no filed date bruno bruhwiler pro_se ron s chun katherine holmes ankeny and mindy s meigs for respondent memorandum findings_of_fact and opinion lauber judge petitioner is a tax_protester with respect to his federal_income_tax for the internal_revenue_service irs or respondent determined a tax_deficiency of dollar_figure and additions to tax of dollar_figure and dollar_figure under section a and respectively we rule for respondent on all issues we will also require petitioner to pay under sec_6673 a penalty of dollar_figure to the united_states for advancing frivolous positions and maintaining these proceedings primarily for delay findings_of_fact petitioner is a self-employed post-production film compositor in los angeles california during he performed services as an independent con- tractor for at least three clients in date he provided services to bdl films on a music video he was paid dollar_figure via two checks for these services in date he provided services to partizan entertainment he was paid dollar_figure via two checks for these services between september and date he provided services to avatar films on a feature film he was paid dollar_figure via five checks for these services he also received interest_income of dollar_figure from western federal credit_union the irs received a form 1099-misc miscellaneous income from each of petitioner’s clients and a form 1099-int interest_income from western federal credit_union reporting these payments to petitioner during all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar petitioner has not filed a federal_income_tax return for any year during the last decade using the third-party information described above the irs prepared for petitioner a substitute for return sfr that met the requirements of sec_6020 the sfr reflected dollar_figure of non-employee compensation as described above and dollar_figure of interest_income it allowed petitioner the standard_deduction one personal_exemption and a self-employment_tax deduction the irs determined a basic tax_liability of dollar_figure plus self-employment_tax of dollar_figure for a total_tax of dollar_figure on date the irs sent petitioner a timely notice_of_deficiency based on the sfr and he timely petitioned this court his petition did not address respondent’s determination of his income or calculation of his tax_liability he instead advanced frivolous contentions including the assertions that he is not a u s citizen but in fact is a california national he is not a resident_of_the_united_states or of any federal territory he is not subject_to title_26 taxes the social_security laws do not apply to him the irs officials who examined his return are agents of a foreign principal the irs erroneously treated him as a fictional entity whereas in fact bruno bruhwiler is a man and the due process of bruno bruhwiler has been violated and dishonored on date respondent filed a motion under rule f for an order to show cause why proposed facts and evidence should not be accepted as established respondent represented that petitioner had refused to stipulate to the authenticity of any document or to the truth of any fact except the fact that he had not filed a return for on october the court ordered petitioner to show cause why respondent’s motion should not be granted this order advised petitioner that the court could impose sanctions if he refused to stipulate to facts or the authenticity of documents as to which there should be no reasonable dis- pute the order also warned petitioner that sec_6673 authorizes the tax_court to impose a penalty in an amount up to dollar_figure if the taxpayer’s position is frivo- lous or is being maintained solely for the purpose of delay on date petitioner opposed respondent’s motion asserting that it was not presented in good_faith that the irs position amounts to no more than frivolous grandstanding and that respondent’s proposal for facts is blatant hearsay unverified numbers and claims from respondent’s internal administration with no relevance materiality or truthfulness regarding this matter on date we made absolute our order to show cause we again warned petitioner that sec_6673 authorizes this court to impose a penalty of up to dollar_figure if the taxpayer’s position is frivolous or maintained solely for delay we noted that his petition had advanced numerous frivolous arguments and warned him that if he continued to advance such contentions at trial of this case or otherwise in this court he runs a very large risk of incurring a significant penalty on date petitioner filed a motion to vacate our october order and three other frivolous motions each of which we denied he then sent the court three letters with attached notices to file into the record these documents contained variations on the themes that petitioner does not acknow- ledge the customs of the legal society and that he comes into court only as a man and as one of the people we tried this case in los angeles on date we accepted into evidence the stipulation of facts deemed established by our october order a de- claration from the record custodian for western federal credit_union certifying that it had paid petitioner interest of dollar_figure in and declarations from the record custodians for bdl films partizan entertainment and avatar films certifying that petitioner had invoiced them for and that they had paid him dollar_figure dollar_figure and dollar_figure respectively for services he rendered them during copies of petitioner’s invoices to them and documentation establishing their payments to him were attached to these declarations we warned petitioner at the outset of trial that he risked penalties if he as- serted frivolous arguments the court inquired whether he had any evidence to submit regarding his receipt of income during from bdl films partizan entertainment avatar films or western federal credit_union he replied i don’t even know what you mean by ‘income ’ i have my own definition of in- come asked what that definition was he replied it’s a cat with a pink bow i earned no income i’m in my own jurisdiction i am not part of the legal society i have my own society the court then advised petitioner that it would impose a penalty of at least dollar_figure if he persisted in advancing frivolous arguments undeterred he proceed- ed to contend repeatedly that the payments he received from his clients were not income because they constituted an even exchange for his labor that the internal_revenue_code is not law that respondent’s counsel was not authorized to speak because she was not sworn in or verified and that no one in the courtroom has jurisdiction over me a burden_of_proof opinion the commissioner’s determination_of_a_deficiency is generally presumed correct though the taxpayer can rebut this presumption see sec_7491 rule a 290_us_111 in unreported income cases the irs has the burden of going forward with some evidence linking the taxpayer to the income-producing activity but the burden_of_proof remains on the taxpayer to show that the irs determination was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 with respect to additions to tax under sec_6651 respondent bears the burden of production but petitioner bears the burden_of_proof see sec_7491 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 b tax_deficiency compensation_for services is included in gross_income see sec_61 respondent has established through information returns and the payors’ business records that petitioner during received interest_income of dollar_figure and income of dollar_figure from the performance of personal services for bdl films partizan enter- tainment and avatar films while quibbling about the meaning of income pe- titioner did not deny receiving these payments we accordingly sustain respon- dent’s determination that petitioner had unreported income of dollar_figure for sec_1401 imposes in addition to other taxes a tax on the self-employ- ment income of every individual the income petitioner received from the three clients listed above was self-employment_income we accordingly sustain re- spondent’s determination that petitioner is liable for self-employment_tax in the amount set forth in the notice_of_deficiency c additions to tax and penalty sec_6651 sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or a fraction thereof for which there is a failure_to_file the return not to exceed in the aggregate the introduction into evidence of an account transcript showing that petitioner has not filed a tax_return for the year in issue is sufficient to meet respondent’s burden of production for the sec_6651 addition_to_tax see holmes v commissioner tcmemo_2011_31 101_tcm_1141 respondent introduced petitioner’ sec_2011 account transcript showing that he did not file a return petitioner has admitted that he did not file a return and he has not shown that this failure was due to reasonable_cause and not due to willful neglect see sec_6651 we will accordingly sustain the addition_to_tax for failure to timely file a tax_return sec_6651 sec_6651 provides for an addition_to_tax when a taxpayer fails to timely pay the tax shown on a return unless the taxpayer proves that the failure to pay was due to reasonable_cause and not due to willful neglect an sfr prepared by the irs pursuant to sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 see sec_6651 to meet its burden of production under sec_7491 with respect to the sec_6651 addition_to_tax the irs must introduce into evidence a tax_return 127_tc_200 aff’d 521_f3d_1289 10th cir this can be done by introducing a copy of the sfr into evidence or by stipulation of the parties that the sfr is valid and meets the requirements of sec_6020 see eg id gardner v commissioner tcmemo_2013_67 at respondent met his burden of production by introducing into evidence a certified copy of the sfr that the irs prepared on petitioner’s behalf this sfr met the requirements of sec_6020 and thus constituted a valid tax_return peti- tioner has not paid the tax shown on that return and has not shown that this failure was due to reasonable_cause and not due to willful neglect sec_6651 we will accordingly sustain the addition_to_tax for failure to timely pay sec_6673 sec_6673 authorizes this court to require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure if it appears that the taxpayer has instituted or maintained proceedings primarily for delay or the taxpayer’s position is frivolous or groundless the purpose of sec_6673 is to compel tax- payers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir salzer v commissioner tcmemo_2014_188 the petition that petitioner filed in this court consists solely of frivolous arguments we warned petitioner four times--twice in advance of trial and twice during trial--that he risked incurring a significant penalty if he persisted in advan- cing frivolous arguments he persisted he has deluged this court with gibberish and has wasted the resources of respondent’s counsel and this court we will accordingly require that he pay to the united_states under sec_6673 a penalty of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
